

116 HRES 623 IH: Recognizing and honoring National Mushroom Day and the contributions of Chester and Berks Counties to the national mushroom industry.
U.S. House of Representatives
2019-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 623IN THE HOUSE OF REPRESENTATIVESOctober 8, 2019Ms. Houlahan submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONRecognizing and honoring National Mushroom Day and the contributions of Chester and Berks Counties
			 to the national mushroom industry.
	
 Whereas October 15 is National Mushroom Day; Whereas, since the cultivation of mushrooms began in France in 1651, the cultivation of mushrooms has been developed and advanced through the hard work of mushroom growers;
 Whereas mushrooms are a dietary staple due to their nutritional value; Whereas, in 1885, a successful florist in Kennett Square, Pennsylvania, conceived the idea of growing mushrooms beneath his greenhouse benches, leading to the first dedicated mushroom growing operation in the area;
 Whereas over 60 percent of United States mushrooms are now grown in Chester and Berks Counties, Pennsylvania;
 Whereas the mushroom farms in Chester County include both large and small farms, including multigeneration family farms, demonstrating the region’s support for small businesses and local producers;
 Whereas the local mushroom growers meet and collaborate, leading to the innovation that distinguishes the region and its mushroom industry; and
 Whereas the mushroom growers and the farmworker community contribute substantially to the local economy, employing nearly 10,000 workers and bringing an estimated $2,700,000,000 into Chester County: Now, therefore, be it
	
 That the House of Representatives— (1)supports the recognition of National Mushroom Day; and
 (2)honors the region of Chester and Berks Counties, Pennsylvania, for its unparalleled contributions to the national mushroom industry.
			